DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As discussed during the interview with the Applicant on 11/23/20, and as further discussed in the Applicant’s response on 12/03/20, the Applicant has filed a request to retrieve Chinese application CN201810443821.0 and a petition on November 12, 2020. Chinese application CN201810443821.0 has been electronically retrieved by the USPTO on November 19, 2020. On 06/23/21, the applicant’s petition was granted. The previous priority issue has hereby been resolved, and priority to Chinese application CN201810443821.0 is recognized.

Information Disclosure Statement
The IDS filed on 09/21/20, 12/04/20, and 03/29/21 have been considered.

Examiner’s Note - 35 USC § 101
In the Applicant’s arguments of 12/03/20, the Applicant argued against the 101 rejection. 
The examiner found the applicant’s argument to be persuasive, particularly with respect to the following argument:

    PNG
    media_image1.png
    739
    760
    media_image1.png
    Greyscale

The examiner agrees. Although some of the limitations in amended claim 1 (and the other independent claims) are based on mathematical concepts, the mathematical concepts are not recited in the claims. Like with Example #39, the claims are eligible because they do not recite a judicial exception.

Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.

With respect to independent claim 1, the below limitations, when considered together as a whole, were not found, taught, or disclosed by the prior art. Claims 2-6 depend on claim 1 and are also allowable as a result of their dependency. Claims 8-13 and 15-20 recite similar limitations as claims 1-6 and are allowable for similar reasons.
A computer-implemented method for testing image recognition models
obtaining a sample image from a test sample set
inputting the sample image into a plurality of image recognition models comprised in a model set that are to be tested, wherein the plurality of image recognition models comprise at least one neural network model
determining, based on the plurality of output results, whether a test result satisfies a predetermined condition
in response to determining that the test result does not satisfy the predetermined condition
generating a new sample image by adding, based on the specified range, a random error term to one or more values associated with the feature of the sample image
adding the new sample image to the test sample set
in response to determining that the test result satisfies the predetermined condition: removing the plurality of image recognition models from the model set

For example, in the IDS filed on 03/29/21, there was cited an Extended Search Report in European Application No. 19799244.9, dated March 12, 2021. In that Extended Search Report, two NPLs (“DeepXplore: Automated Whitebox Testing of Deep Learning Systems” and “DeepTest: Automated Testing of Deep-Neural-Network-driven Autonomous Cars”) were cited as “X references.” However, although the DeepXplore NPL mentions generating new tests (paragraph 1 of Section 3 OVERVIEW), it does not teach, “in response to determing that the test result satisfies the predetermined condition: removing the plurality of image recognition models from the model set.” The DeepTest NPL also does not teach this limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Juang et al (US PgPub 20030225719) discloses methods and apparatus for fast and robust model training for object classification.
Oliver et al (US PgPub 20040002930) discloses maximizing mutual information between observations and hidden states to minimize classification errors.
Buscema (US PgPub 20060230006) discloses a system and method for optimization of a database for the training and testing of prediction algorithms.
Goel et al (US PgPub 20160307098) discloses annealed dropout training of neural networks.
Tuzel et al (US PgPub 20160342861) discloses a method for training classifiers to detect objects represented in images of target environments.
Kisilev (US PgPub 20170200092) discloses creating deep learning models using feature agumentation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/20/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862